ORFINGER, Judge.
Charged with second degree grand theft, appellant entered a plea of nolo contendere to the lesser crime of petty theft after a motion to suppress evidence was denied. He appeals the judgment and sentence entered upon that plea. We dismiss the appeal because the record does not reflect that at the time the plea was entered there was any reservation of the right to appeal a dispositive and specifically identified ruling of the trial court. Without such reservation, we have no jurisdiction. Fla.R. App.P. 9.140(b)(1); S.C. v. State, 388 So.2d 643 (Fla. 5th DCA 1980).
APPEAL DISMISSED.
DAUKSCH and FRANK D. UP-CHURCH, Jr., JJ., concur.